Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-15 are pending.
Claims 1, 9, 10 and 15 are independent claims.
Claims 1, 2, 6, 8-12, 14 and 15 are currently amended.

Regarding AIA  Status for Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesz et al., US 7,049,952 (hereinafter Kulesz), and further in view of Ong et al., US 2004/0066313 (hereinafter Ong).
Claim 1 (Currently Amended):
Kulesz teaches an electronic device comprising:
a housing (the housing of the node controller 70 Fig 2, the node being any of the nodes 21-30 Fig. 1);
a first gas sensor configured to sense a gas outside the housing (the sensor connected to the local node e.g. 61, 62, 63, 64, 65, col 7 lines 4-22, FIG. 2);
a second gas sensor configured to sense the gas outside the housing, spaced apart from the first gas sensor, and having a same type as the first gas sensor (the sensors at an adjacent node, col 4 lines 4-10, FIG 1);
a processor operatively connected to the first gas sensor and the second gas sensor (the controller accessing both the local sensors and reading from sensors at other nodes, col 4 lines 26-31); and
a memory electrically connected to the processor (memory 71, FIG. 3), wherein the memory stores instructions that cause, upon execution, the processor to (note that each node processor analyzes both its own sensors, col 3 lines 27-30, and the measurements from other node sensors, col 3 lines 13-18):
acquire a first data while monitoring the gas outside the housing by using the first gas sensor (the node processor analyzing its own sensors, col 3 lines 27-30),
acquire a second data while monitoring the gas outside the housing by using the second gas sensor (the node processor analyzing the measurements from other node sensors, col 3 lines 13-18),
compare the first data and the second data, determine an occurrence direction of the gas relative to the electronic device based on comparison results of the first data and the second data (determining a plume associated with a release of a hazardous material col 8 lines 28-40, where the local controller can combine the sensor information from multiple nodes to obtain single plume model col 9 lines 5-13), and
Kulesz teaches that the information determined by the node controllers is sent to the emergency response system 36 and command center 37 (col 5 lines 43-62, FIG. 1) where the information from the nodes is used to respond to any detected hazardous event.
36 and command center 37.
Ong teaches a network of sensing nodes with a command and control center, (item 62, FIG. 1) where the command/host node includes a computer with display (FIG. 3).  Ong is analogous art, since it is also describing a system of sensor nodes with processors and memory communication with a command/host node (FIGs. 1-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the host/command node of Ong in the Control Center of Kulesz to display and communicate the findings of the nodes to the users of the system with the benefit that the users would be able to respond to the status of the region.
This method for improving the user interface of the command and control system of Kulesz was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Ong
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulesz and Ong to obtain the invention:
provide a user interface (the command and control center of Kulesz, Fig 1) by at least one of a display or a speaker (the host/command node of Ong) including information related to the occurrence direction of the gas relative to the electronic device, based on results the determination (where the sensor node information is sent to the command and control center of Kulesz col 8 lines 1-19).
Claim 6 (Currently Amended):
The combined art of Kulesz and Ong in claim 1 makes obvious the electronic device of claim 1, further comprising:
at least one another sensor, wherein the instructions cause the processor to determine the occurrence direction of the gas , further based on a third data monitored using the at least one another sensor.
Kulesz teaches that combining the data from multiple sensor nodes to develop the plume model which describes the occurrence direction of the gas (col 9 lines 11-13).
Claim 7 (Currently Amended):
The combined art of Kulesz and Ong in claim 1 makes obvious the electronic device of claim 1, wherein the instructions cause the processor to determine a difference between a first time point of detecting the gas around the electronic device by using the first gas sensor and a second time point of detecting the gas around the electronic device by using the second gas sensor.
Kulesz teaches that the plume model be updated by iteratively sensing the data (col 9 lines 16-18).
Claim 8 (Currently Amended):
The combined art of Kulesz and Ong in claim 1 makes obvious the electronic device of claim 7, wherein the instructions cause the processor to determine the occurrence direction of the gas based on the determined difference in time point. Kulesz teaches that the plume model be updated by iteratively sensing the data (col 9 lines 16-18).
Claim 9 (Currently Amended):
Kulesz teaches an electronic device comprising:
a housing (the housing of the node controller 70 Fig 2, the node being any of the nodes 21-30 Fig. 1);
a communication circuit disposed in the housing (the node controller 70 communicating with the transmitter 46, the receiver 48 and the sensors 61-65 FIG. 3);
a first gas sensor configured to sense a gas outside the housing (the sensor connected to the local node e.g. 61, 62, 63, 64, 65, col 7 lines 4-22, FIG. 2);
a processor electrically connected to the communication circuit, and the first gas sensor (the controller accessing both the local sensors and reading from sensors at other nodes, col 4 lines 26-31); and
a memory operatively connected to the processor (memory 71, FIG. 3), wherein the memory stores instructions that cause, upon execution, the processor to:
acquire a first data while monitoring the gas outside the housing by using the first gas sensor (the node processor analyzing its own sensors, col 3 lines 27-30),
acquire a second data associated with a gas, monitored through a second gas sensor included in an external device, around the external device from the external device by using the communication circuit (the node processor analyzing the measurements from other node sensors, col 3 lines 13-18),
compare the first data and the second data, determine an occurrence direction of the gas relative to the electronic device based on comparison results of the first data and the second data (determining a plume associated with a release of a hazardous material col 8 lines 28-40, where the local controller can combine the sensor information from multiple nodes to obtain single plume model col 9 lines 5-13), and
Kulesz teaches that the information determined by the node controllers is sent to the emergency response system 36 and command center 37 (col 5 lines 43-62, FIG. 1) where the information from the nodes is used to respond to any detected hazardous event.
Kulesz is silent concerning what type of equipment would provide the functionality of the emergency response system 36 and command center 37.
Ong teaches a network of sensing nodes with a command and control center, (item 62, FIG. 1) where the command/host node includes a computer with display (FIG. 3).  Ong is analogous art, since it is also describing a system of sensor nodes with processors and memory communication with a command/host node (FIGs. 1-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the host/command node of Ong in the Control Center of Kulesz to display and communicate the findings of the nodes to the users of the system with the benefit that the users would be able to respond to the status of the region.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulesz and Ong to obtain the invention:
provide a user interface (the command and control center of Kulesz, Fig 1) by at least one of a display or a speaker (the host/command node of Ong) including information related to the occurrence direction of the gas relative to the electronic device, based on the determination (where the sensor node information is sent to the command and control center of Kulesz col 8 lines 1-19).
Claim 10 (Currently Amended):
Kulesz teaches a method comprising:
acquiring a first data while monitoring a gas outside an electronic device by using a first gas sensor (the node processor analyzing its own sensors, col 3 lines 27-30);
acquiring a second data while monitoring the gas outside the electronic device by using a second gas sensor spaced apart from the first gas sensor and having a same type as the first gas sensor (the node processor analyzing the measurements from other node sensors, col 3 lines 13-18);
comparing the first data and the second data; determining an occurrence direction of the gas relative to the electronic device based on comparison results of the first data and the second data (determining a plume associated with a release of a hazardous material col 8 lines 28-40, where the local controller can combine the sensor information from multiple nodes to obtain single plume model col 9 lines 5-13); and
Kulesz teaches that the information determined by the node controllers is sent to the emergency response system 36 and command center 37 (col 5 lines 43-62, FIG. 1) where the information from the nodes is used to respond to any detected hazardous event.
Kulesz is silent concerning what type of equipment would provide the functionality of the emergency response system 36 and command center 37.
Ong teaches a network of sensing nodes with a command and control center, (item 62, FIG. 1) where the command/host node includes a computer with display (FIG. 3).  Ong is analogous art, since it is also describing a system of sensor nodes with processors and memory communication with a command/host node (FIGs. 1-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the host/command node of Ong in the Control Center of Kulesz to display and communicate the findings of the nodes to the users of the system with the benefit that the users would be able to respond to the status of the region.
This method for improving the user interface of the command and control system of Kulesz was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Ong

providing a user interface (the command and control center of Kulesz, Fig 1, using the host/command node of Ong) including information related to the occurrence direction of the gas relative to the electronic device, based on the determination (where the sensor node information is sent to the command and control center of Kulesz col 8 lines 1-19).
Claim 12 (Currently Amended):
The combined art of Kulesz and Ong in claim 10 makes obvious the method of claim 10, further comprising:
acquiring a third data by using at least one another sensor included in the electronic device, wherein the comparing the first data and the second data includes determining the occurrence direction of the gas, further based on the third data.
Kulesz teaches that combining the data from multiple sensor nodes to develop the plume model which describes the occurrence direction of the gas (col 9 lines 11-13).
Claim 13 (Currently Amended):
The combined art of Kulesz and Ong in claim 10 makes obvious the method of claim 10, wherein the comparing the first data and the second data includes determining a difference between a first time point of detecting the gas around the electronic device by using the first gas sensor and a second time point of detecting the gas around the electronic device by using the second gas sensor.

Claim 14 (Currently Amended):
The combined art of Kulesz and Ong in claim 10 makes obvious the method of claim 13, wherein the comparing the first data and the second data includes determining the occurrence direction of the gas, based on the determined difference in time point. Kulesz teaches that the plume model be updated by iteratively sensing the data (col 9 lines 16-18).
Claim 15 (Currently Amended):
Kulesz teaches a method comprising:
acquiring a first data while monitoring a gas outside an electronic device by using a first gas sensor (the node processor analyzing its own sensors, col 3 lines 27-30);
receiving, from an external device, a second data associated with a gas around the external device and acquired using a second gas sensor included in the external device and having a same type as the first gas sensor (the node processor analyzing the measurements from other node sensors, col 3 lines 13-18);
comparing the first data and the second data; determining an occurrence direction of the gas relative to the electronic device based on comparison results of the first data and the second data (determining a plume associated with a release of a hazardous material col 8 lines 28-40, where the local controller can : and
Kulesz teaches that the information determined by the node controllers is sent to the emergency response system 36 and command center 37 (col 5 lines 43-62, FIG. 1) where the information from the nodes is used to respond to any detected hazardous event.
Kulesz is silent concerning what type of equipment would provide the functionality of the emergency response system 36 and command center 37.
Ong teaches a network of sensing nodes with a command and control center, (item 62, FIG. 1) where the command/host node includes a computer with display (FIG. 3).  Ong is analogous art, since it is also describing a system of sensor nodes with processors and memory communication with a command/host node (FIGs. 1-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the host/command node of Ong in the Control Center of Kulesz to display and communicate the findings of the nodes to the users of the system with the benefit that the users would be able to respond to the status of the region.
This method for improving the user interface of the command and control system of Kulesz was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Ong
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulesz and Ong to obtain the invention:
providing a user interface (the command and control center of Kulesz, Fig 1, using the host/command node of Ong) including information related to the occurrence direction of the gas relative to the electronic device, based on the determination (where the sensor node information is sent to the command and control center of Kulesz col 8 lines 1-19).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesz, and further in view of Ong and also Chen et al., “Distributed Fault Detection of Wireless Sensor Networks”, 2006.
Claim 2 (Currently Amended):
The combined art of Kulesz and Ong in claim 1 makes obvious the electronic device of claim 1.  However the combined art of Kulesz and Ong is silent concerning “wherein the instructions includes instructions causing the processor to determine a malfunction of the first or second gas sensor, based on at least a part of the comparison results”.
Chen teaches a method for determining faulty sensors in a wireless sensor network such as the network of Kulesz.  In particular the method identifies a sensor with a GD attribute, and using this sensor the other sensors of the network can be determined to be good or faulty.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the method of Chen to determine the status of the sensors in the sensor node network of Kulesz for the benefit of being able to discard improper data and improve the reliability of the system.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulesz, Ong and Chen to obtain the invention:
wherein the instructions includes instructions causing the processor to determine a malfunction of the first or second gas sensor, based on at least a part of the comparison results.
Claim 11 (Currently Amended):
The combined art of Kulesz and Ong in claim 10 makes obvious the method of claim 10. However the combined art of Kulesz and Ong is silent concerning “wherein the comparing the first data and the second data includes determining a malfunction of the first or second gas sensor, based on at least a part of the comparison results”.
Chen teaches a method for determining faulty sensors in a wireless sensor network such as the network of Kulesz.  In particular the method identifies a sensor with a GD attribute, and using this sensor the other sensors of the network can be determined to be good or faulty.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the method of Chen to determine the status of the sensors in the sensor node network of Kulesz for the benefit of being able to discard improper data and improve the reliability of the system.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulesz, Ong and Chen to obtain the invention:
wherein the comparing the first data and the second data includes determining a malfunction of the first or second gas sensor, based on at least a part of the comparison results.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular claim 3 provides details of the device physical configuration that is incompatible with the prior used to reject the parent claim 1.
Further the previous office action rejected the physical configuration of claim 3 using the combined art of Arunachalam, US 2011/0316699, and Bonish et al., US 2014/0174153, but in no manner anticipated or made obvious the means or ability to determine the occurrence direction of a gas.
Claims 4 and 5 are dependent claims of claim 3 and overcome the prior art in a similar manner.
Response to Arguments
Regarding the Remarks page 7, the amendments to the drawings have been accepted.
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/REGIS J BETSCH/           Primary Examiner, Art Unit 2857